    Case 4:14-cv-00801-ALM-CAN Document 29 Filed 04/16/21 Page 1 of 1 PageID #: 1187




                                  United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

      CRAIG MCKNIGHT                                    §
                                                        §   Civil Action No. 4:14-CV-801
      v.                                                §   (Judge Mazzant/Judge Nowak)
                                                        §
      COMMISSIONER, SSA                                 §

                       MEMORANDUM ADOPTING REPORT AND
                RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

             Came on for consideration the report of the United States Magistrate Judge in this action,

      this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

      On March 31, 2021, the report of the Magistrate Judge (Dkt. #28) was entered containing proposed

      findings of fact and recommendations that Plaintiff’s Motion for Attorney Fees under 42 U.S.C.

      § 406(b) of the Social Security Act (Dkt. #25) be granted.

             Having received the report of the United States Magistrate Judge, and no objections thereto

      having been timely filed, the Court is of the opinion that the findings and conclusions of the

      Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

      conclusions of the Court.

             It is therefore ORDERED that Plaintiff’s § 406(b) Motion (Dkt. #25) is GRANTED.

      Plaintiff’s attorney is awarded a fee in the amount of thirty-two thousand eight hundred eighty-
.     five dollars ($32,885.00), to be paid from Plaintiff’s past due benefits being withheld by the

      Commissioner for attorney fees. Upon receipt of such payment, Plaintiff’s attorney shall refund

      to Plaintiff the EAJA award previously granted in this cause.

             IT IS SO ORDERED.
             SIGNED this 16th day of April, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
